 In the Matter of DETROIT CREAMERY COMPANY, ARCTIC ICE CREAMPLANTandUNITED DAIRY WORKERS, LOCAL 83, AFFILIATED WITH THEUNITED RETAIL,WHOLESALE AND DEPARTMENT STORE EMPLOYEESOF AMERICA, C. I. O.Case No. 7-R-1759.-Decided January 02, 19415Mr. David Karasick,for the Board.Butzel,Eaman, Long, Gust and Bills,byMr. Rockwell T. Gust,ofDetroit, Mich., for the Company.Mr. Nicholas J. Rothe,of Detroit, Mich., for the C. I. O.Padway and Goldberg,byMr. I. E. Goldberg,of Milwaukee, Wis.,for the A. F. of L.Mr. Julius Kirle,of counsel to the Board.SUPPLEMENTAL DECISION.ORDERANDSECOND DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 8, 1944, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballot was conducted on October 3, 1944, underthe direction and supervision of the Regional Director for the Sev-enth Region (Detroit, Michigan).On October 3, 1944, the RegionalDirector, acting pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended, issuedand duly served upon the parties a Tally of the Ballots.158 N. L. R. B. 125.60 N. L.R. B., No. 35.178 DETROIT CREAMERY COMPANY179As to the balloting and its results, the Regional Director reportedas follows :Approximate number of eligible voters________________________137Total ballots cast___________________________________________118Total void ballots__________________________________________0Total valid motes counted___________________________________118Votes cast for United Dairy Workers,Local 83, affiliated withthe United Retail, Wholesale and Department Store Emrployees of America, C.I.0. (Petitioner)____________________90Votes cast for Milk Drivers and Dairy Employees, Local UnionNo. 155, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, A. F. of L. (Intervenor) ________________________7Votes cast for neither_____________________________________1Objections to the conduct of the election were thereafter filed by theMilk Drivers and Dairy Employees, Local Union No. 155, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, A. F. of L., herein called the A. F.of L., which requested that the election be 'set aside on the ground thatthere had been improper electioneering on the part of the United DairyWorkers, Local 83, affiliated with the United Retail, Wholesale andDepartment Store Employees of America, C. I. 0., herein called theC. I. O.On October 19, 1944, the Regional Director issued a Report on Ob-jections, copies of which were served upon the parties, in which hefound that the objections raised no substantial and material issues and,recommended that the objections be overruled.Thereafter, the A. F.of L. filed exceptions to the Report on Objections. On October 31, 1944,the Board issued an Order directing that a hearing be held on the ob-jections to the election and referred the case to the Regional Directorfor issuance of Notice of Hearing.Pursuant to notice, a hearing onthe objections was held on December 5, 1944, at Detroit, Michigan, be-foreWalter Wilbur, Trial Examiner. The Company, the A. F. of L.,the C. 1. 0., and the Board appeared and participated. The A. F. of L.,thereafter, filed briefs which the Board has considered.Upon the basis of the entire record in the case, the Board makes thefollowing :FINDINGS OF FACTThe election directed"by the Board was scheduled during the hoursfrom 3 p. in. to 6 p. in.At 3 p. in. on the day of the election, one WilliamH. Gibson, vice president of the C. I. 0., was in the Company's plantamong the production employees on the first floor.At 3:30 p. in. onthe same day, he was among the production employees on the secondfloor, where he talked .to some of them, although the nature and sub- 180DECISIONSOF NATIONALLABOR RELATIONS BOARDstance of the conversations are unknown.Althoughthere is no evi-dence to indicatethat Gibson,at any time,was in the room where theballoting was conducted or at any place where he could be visible toan employee from insidethe ballotingroom, he was, nevertheless,stationed at a point on the second floor where employees leaving theproduction room on the second floor to cast their ballots would have topass him on the way to the stairs leading to the first floor and the ballot-inb room. Shortly after 3 :30 p. In. at the request of the Board's agentas a result of complaints by the A. F. of L., Gibson left the Company'splant.Gibson was not an employee of the Company and had no busi-ness with the Company warranting his presence in the plant on theday of the election.One of the rules promulgatedby theBoard and plainly stated in theNotice of Election,copies of which were posted in conspicuous placesin and about the polls prior to the election, provides that "Voters willbe allowed to vote without interference,restraint,or coercion.Elec-tioneering will not be permitted at or near the polling place."While there is no evidence as to the actual substance of Gibson's con-versations with the employees,we reasonably infer that the conversa-tions related to the election since there is no other explanation forGibson's presence in the Company's plant during the election.Weare of the opinion that Gibson's conduct constituted a violation of amaterial election rule and constituted an interference with the free-dom of choice guaranteedby the Actto the employees.Accordingly,we shall set the election aside and shall direct that anew election be held.2ORDERANDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT IS HEREBYORDERED that, the election of October 3, 1944, conductedamong the employees of Detroit Creamery Company, Arctic IceCream Plant, Detroit, Michigan, be, and it hereby, is, set aside; andit is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the-purposes of collective bargaining with Detroit CreameryCompany, Arctic Ice Cream Plant, Detroit, Michigan, an election bysecret ballot shall be conducted as early as possible, but not later than2 SeeMatter of The Kilgore Manufacturing Company,45 N. L R.B. 468.0 DETROIT CREAMERY COMPANY181thirty (30) days from the date of this Direction of Election, underthe direction and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among all employees of the Arctic Ice CreamPlant in Detroit, Michigan, including the stockroom clerk, but ex-cluding clerical employees, engineering and maintenance employees,the timekeeper, assistant superintendents, and all or any other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tive] y recommend such action, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemloyees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employ-ees of the armed forces of the United States who present themselvesin person at the polls, but excluding seasonal employees and thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by United DairyWorkers, Local 83, affiliated with the United Retail, Wholesale andDepartment Store Employees of America, C. I. O,, or by Milk Driversand Dairy Employees, Local Union No. 155, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, A. F. of L., for the purposes of collective bar-gaining, or by neither.